Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-11, 15-18, 24-25, 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik; Ali et al. [US 20200100311] in view of Zhang et al. [US 20190239093].

As per claim 1, CIRIK teaches:
A method of wireless communication by a User Equipment, (Abstract), the method comprising:
determining a beam to use for monitoring for a physical downlink control channel (PDCCH) transmission on a control resource set (CORESET) in a first downlink (DL) bandwidth part (BWP); (i.e. physical downlink control channel (PDCCH) transmission on a control resource set: [0492] The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and second CORESET-2 2614 may be quasi co-located (e.g., QCL-TypeD) with at least one candidate RS (e.g., the first Candidate RS 1 2626 and/or second Candidate RS 2 2628) identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, based on the first monitoring occasion of the first search space set and the second monitoring occasion of the second search space set overlapping in time, such as during the configured response window 2610.  The first search space may be associated with the BFR CORESET 2616.  The second search space may be associated with CORESET-1 2612 and/or CORESET-2 2614.  The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and second CORESET-2 2614) may be quasi co-located (e.g., QCL-TypeD) with at least one candidate RS (e.g., the first Candidate RS 1 2626 and/or second Candidate RS 2 2628) identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, for example, if a random access procedure for a beam failure recovery is ongoing,.  The wireless device may determine (e.g., assume) that the DM-RS antenna port for the at least one PDCCH reception in the second search space set associated with the at least one first CORESET-1 2612 and second CORESET-2 2614) may be quasi co-located (e.g., QCL-TypeD) with the first Candidate RS 1 2626 and/or second Candidate RS 2 2628 identified and/or indicated in the candidate beam identification procedure for the beam failure recovery, for example, based on the first monitoring occasion of the search space set and the second monitoring occasion of the second search space set being separated by less than the offset. Furthermore, in paragraph 493) and 
monitoring for the PDCCH on the CORESET in the first DL BWP using the determined beam. (i.e. PDCCH on the CORESET in the first DL BWP: [0504] The wireless device may monitor (e.g., start monitoring, begin monitoring, resume monitoring, continue monitoring, etc.) a PDCCH for a detection of a BFR response from the base station 2510, for example, after or in response to transmitting the at least one preamble for the random access procedure for the beam failure recovery of the configured downlink BWP.  When the one or more CORESETS of the configured downlink BWP comprises the CORESET-0, monitoring for the BFR response may comprise monitoring at least one second PDCCH reception in the CORESET-0, for a DCI (e.g. a downlink assignment or an uplink grant), within the configured response window 2610 (e.g., ra-responseWindow), for example, based on the one or more BFR configuration parameters not comprising the higher layer parameter indicating the search space set associated with BFR CORESET 2616.  The DCI may be CRC scrambled by a C-RNTI or MCS-C-RNTI of the wireless device.  The wireless device may determine that the first RS identified (e.g. indicated) in the candidate beam identification procedure may be associated (e.g., quasi co-located) with at least one DM-RS of the at least one second PDCCH reception in the CORESET-0 monitored by the wireless device.  The random access procedure for the beam failure recovery of the configured downlink BWP may be successfully completed, for example, after or in response to receiving the DCI on the at least one second PDCCH reception in the CORESET-0 within configured response window 2610random access.)
Cirik doesn’t teach explicitly wherein determining the beam is based on quasi co-location (QCL) information from physical downlink shared channel (PDSCH) configuration information for a second DL BWP. However, Zhang teaches in an analogous art, wherein determining the beam is based on quasi co-location (QCL) information from physical downlink shared channel (PDSCH) configuration information for a second DL BWP. (i.e. the PDSCH can be spatially QCL with a lowest CORESET ID in a latest slot in a current (or a target) BWP/CC with a PDSCH transmission; ¶ 38, 44:) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein determining the beam is based on quasi co-location (QCL) information from physical downlink shared channel (PDSCH) configuration information for a second DL BWP in order to provide beam indication related information received from a New Radio base station in a physical downlink shared channel.

As per claim 2, CIRIK teaches:
The method of claim 1, wherein the CORESET comprises an initial CORESET configured via a master information block (MIB). (e.g. MIB; ¶ 497)

As per claim 3, Cirik teaches all the particulars of the claim except wherein determining the beam is based on quasi co-location (QCL) information from physical downlink shared channel (PDSCH) configuration information for a second DL BWP. However, Zhang teaches in an analogous art, the method of claim 1, wherein the determination is further based on dedicated signaling of the QCL information from the PDSCH configuration information for the second DL BWP. (i.e. the PDSCH can be spatially QCL with a lowest CORESET ID in a latest slot in a current (or a target) BWP/CC with a PDSCH transmission; ¶ 38, 44:) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the determination is further based on dedicated signaling of the QCL information from the PDSCH configuration information for the second DL BWP in order to provide beam indication related information received from a New Radio base station in a physical downlink shared channel.

As per claim 4, Cirik teaches all the particulars of the claim except wherein the QCL information from the PDSCH configuration information for the second DL BWP corresponds to a lowest BWP identifier that has dedicated signaling of QCL information. However, Zhang teaches in an analogous art, the method of claim 1, wherein the QCL information from the PDSCH configuration information for the second DL BWP corresponds to a lowest BWP identifier that has dedicated signaling of QCL information. (i.e. the PDSCH can be spatially QCL with a lowest CORESET ID in a latest slot in a current (or a target) BWP/CC with a PDSCH transmission; ¶ 38, 44:) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein the QCL information from the PDSCH configuration information for the second DL BWP corresponds to a lowest BWP identifier that has dedicated signaling of QCL information in order to provide beam indication related information received from a New Radio base station in a physical downlink shared channel.

As per claim 29, CIRIK teaches:
The method of claim 1, wherein determining the beam is based on the first DL BWP of the CORESET lacking dedicated signaling of the QCL information for the UE.  (i.e. lack of synchronization; ¶ 467)

As per claim 30, CIRIK teaches:
The method of claim 1, wherein the second DL BWP is a fixed DL BWP. (i.e. fixed size of bits; ¶ 361)

Claims 10-11, 31-33 are the method claims corresponding to method claims 1-2, 3-4, 30 (from the perspective of network entity of the claim 1) respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 15-18, 34-35 are the apparatus claims corresponding to method claims 1-4, 29-30 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 24-25, 36-38 are the apparatus claims corresponding to method claims 10-11, 31-33 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Response to Amendments & Arguments
	Applicant's arguments with respect to claims 1-4, 10-11, 15-18, 24-25, 29-38 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 20210058136 discloses: 
A processing method, user equipment, and a network-side device are provided. The method includes: when there is no explicitly configured beam failure detection reference signal or radio link monitoring reference signal, and there is a first reference signal on a first bandwidth part, determining a determination criterion for beam failure detection actions or radio link monitoring actions of UE; and determining a beam failure detection action or a radio link monitoring action of the UE based on the determination criterion; where, the first reference signal is a reference signal whose QCL type is a specified type in a reference signal set, the reference signal set is indicated by a transmission configuration indication state of a physical downlink control channel on a control resource set on a second bandwidth part, and the second bandwidth part is in an active state. 

US 20200052769 discloses:
Wireless communications are described. A wireless device and/or a base station may provide improved resource management. A base station may configure and/or transmit a beam failure recovery medium access control element (BFR MAC CE) to a wireless device to configure particular cells to use particular assigned candidate beams from a pool of shared candidate beams during beam failure recovery operations. The BFR MAC CE may provide orthogonality in beams that may be designated for use by active cells out of a shared pool of beams that may not be orthogonal across all potentially available cells.


Lin, Xingqin, et al. "5G new radio: Unveiling the essentials of the next generation wireless access technology." IEEE Communications Standards Magazine 3.3 (2019): 30-37.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641